STONE, Judge,
dissenting.
There was no error in excluding hearsay testimony, by one of the plaintiffs, of the content of a conversation held with an employee of defendant’s store. The employee was not called to testify. Essentially, the husband of the injured plaintiff was not permitted to state that the employee told him that the employee had previously advised the store about poor maintenance on numerous occasions. The employee was a clerk in the “deli” department. The conversation occurred while he was serving coffee to the witness a week after the accident. There was no evidence that the clerk’s duties, or scope of employment, were in any way related to the incident, to management, to store maintenance, or to the operation or condition of the section of the store in which the plaintiff fell.
The cited authorities do not bind an employer to hearsay statements of admissions by any employee, but only to admissions concerning a matter within the scope of the employee’s duties. See section 90.-803(18)(d). I would, therefore, affirm.